PER CURIAM
In this ORS 183.400 challenge to OAR 137-50-320 to OAR 137-50-490, as amended,1 popularly known as “Child Support Guidelines,” petitioner urges a panoply of supposed defects. However, only one of his arguments requires discussion.
Under ORS 107.105(l)(c), a trial court may order either or both joint custodial parents to pay child support.2 OAR 137-50-450(10) requires the court to net the amounts of child support for which each parent is obligated. Only one parent would then be required to pay anything to the other parent. That is directly contrary to the statute, which gives the court discretion to order either or both parents to pay. Although the rule may be the better way of handling the matter, the agency does not have the authority to alter or limit the courts’ statutory authority to order both parents to pay support. See Miller v. Employment Division, 290 Or 285, 289, 620 P2d 1377 (1980). OAR 137-50-450(10) is, therefore, invalid. ORS 183.400(4)(b).
OAR 137-50-450(10) held invalid; rules otherwise held valid.

 The challenge is to the rules as amended through March 1,1991.


 ORS 107.105(l)(c) provides, in part, that the court may order,
“[f]or the recovery from the party not allowed the care and custody of [the parties’] children, or from either party or both parties if joint custody is decreed, such amount of money, in gross or in installments, or both, as constitutes just and proper contribution toward the support and welfare of such children.”